UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                     :    19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :    ECF Case
               -against-             :
                                     :    Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------x

  DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S
    MOTION TO STRIKE TELEGRAM’S FIRST AFFIRMATIVE DEFENSE



                                         SKADDEN, ARPS, SLATE,
                                          MEAGHER & FLOM LLP
                                         George A. Zimmerman
                                         Scott D. Musoff
                                         Christopher P. Malloy
                                         Alexander C. Drylewski
                                         Four Times Square
                                         New York, New York 10036
                                         Phone: (212) 735-3000

                                         Attorneys for Defendants
                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1

STATEMENT OF FACTS ..............................................................................................................5

          A.         The SEC’s Lack of Public Guidance Regarding Digital Assets ..............................5

          B.         Defendants Seek Guidance From the SEC and the SEC Brings Suit ....................10

STANDARD OF REVIEW ...........................................................................................................14

ARGUMENT .................................................................................................................................14

I.        PLAINTIFF’S MOTION TO STRIKE SHOULD BE DENIED ......................................14

          A.         Defendants Adequately Plead That the Term “Investment Contract” Is
                     Unconstitutionally Vague as Applied to This Case ...............................................16

          B.         Defendants Adequately Plead That They Did Not Have Fair Notice that
                     Grams, at the Time of Launch, Would Be Treated as “Securities” .......................18

                     1.         This action is fundamentally different from previous SEC actions ...........19

                     2.         At the time of the launch, Grams will function in the same manner as
                                Bitcoin or Ether, digital assets that the SEC considers non-securities ......22

                     3.         Defendants sought guidance from the SEC but did not receive it .............23

CONCLUSION ..............................................................................................................................24




                                                                     i
                                              TABLE OF AUTHORITIES


                                                                                                                              Page(s)

                                                              CASES

Copeland v. Vance,
      893 F.3d 101 (2d Cir. 2018)...................................................................................15, 16, 19

Exxon Mobil Corp. v. Mnuchin,
      No. 3:17-CV-1930-B, 2019 WL 7370430 (N.D. Tex. Dec. 31, 2019) ............16, 18, 19, 24

F.C.C. v. Fox Television Stations, Inc.,
       567 U.S. 239 (2012) .......................................................................................................3, 15

General Electric Co. v. U.S. E.P.A.,
      53 F.3d 1324 (D.C. Cir. 1995) ...........................................................................................15

GEOMC Co., Ltd. v. Calmare Therapeutics,
    918 F.3d 92 (2d Cir. 2019).......................................................................................4, 14, 16

Glen-Arden Commodities, Inc. v. Costantino,
      493 F.2d 1027 (2d Cir. 1974).............................................................................................16

Hill v. Colorado,
        530 U.S. 703 (2000) ...........................................................................................................15

Landreth Timber Co. v. Landreth,
      471 U.S. 681 (1985) .............................................................................................2, 3, 18, 23

Lipsky v. Commonwealth United Corp.,
       551 F.2d 887 (2d Cir. 1976)...............................................................................................14

SEC v. AriseBank et al.,
       No. 3:18-cv-00186-M (N.D. Tex. filed Jan. 25, 2018) ........................................................8

SEC v. Brigadoon Scotch Distributing Co.,
       480 F.2d 1047 (2d Cir. 1973).............................................................................................16

SEC v. PlexCorps,
       No. 1:17-cv-07007-CBA-RML (E.D.N.Y. filed Dec. 1, 2017) ...........................................8

SEC v. REcoin Group Foundation, LLC,
       No. 1:17-cv-05725-RJD-RER (E.D.N.Y. filed Sept. 29, 2017) ..........................................8

SEC v. W.J. Howey Co.,
       328 U.S. 293 (1946) ................................................................................................... passim


                                                                   ii
United States v. Bowdoin,
       770 F. Supp. 2d 142 (D.D.C. 2011) ...................................................................................16

United States v. Farris,
       614 F.2d 634 (9th Cir. 1979) .............................................................................................17

United States v. Zaslavskiy,
       No. 17 CR 647 (RJD), 2018 WL 4346339 (E.D.N.Y. Sept. 11, 2018) .......................16, 17

Upton v. SEC,
       75 F.3d 92 (2d Cir. 1996)...................................................................................................18

                                                RULES & REGULATIONS

Federal Rule of Civil Procedure 12(f) ...........................................................................................14

SEC Release No. 33-5347 (1973) ................................................................................................2, 6

SEC Release No. 33-6188 (1980) ................................................................................................2, 6

                                                  OTHER AUTHORITIES

Andrew Calderaro, SEC’s CryptoMom Wants US to Learn From Chinese Digital
      Innovation, Cointelegraph (Jan. 17, 2020), https://cointelegraph.com/news/secs-
      cryptomom-wants-us-to-learn-from-chinese-digital-innovation .........................................2

Chairman Jay Clayton, Public Statement on Cryptocurrencies and Initial Coin Offerings,
      SEC (Dec. 11, 2017), https://www.sec.gov/news/public-statement/statement-
      clayton-2017-12-11 ........................................................................................................6, 22

Commissioner Hester M. Peirce, Broken Windows: Remarks before the 51st Annual
     Institute on Securities Regulation (Nov. 4, 2019),
     https://www.sec.gov/news/speech/peirce-broken-windows-51st-annual-institute-
     securities-regulation. ............................................................................................................9

Kollen Post, Rep. Warren Davidson: You Have to Defend Money to Defend Freedom,
       Cointelegraph (Oct. 22, 2019), https://cointelegraph.com/news/rep-warren-
       davidson-you-have-to-defend-money-to-defend-freedom. ..................................................9

Laura Shin, Crypto Companies And Investors Fed Up With The SEC, Forbes (May 29,
       2019), https://www.forbes.com/sites/laurashin/2019/05/29/crypto-companies-and-
       investors-fed-up-with-the-sec/#3f22ae527701 ..................................................................22

In re Matter of Munchee Inc., Securities Act Release No. 10445, 118 SEC Docket 975
       (Dec. 11, 2017) ....................................................................................................................8

Letter from Jay Clayton, Chairman, SEC, to Ted Budd, U.S. House of Representatives
        (Mar. 7, 2019), https://coincenter.org/files/2019-03/clayton-token-response.pdf ...............6

                                                                    iii
Nikhilesh De, SEC Chief Touts Benefits of Crypto Regulation, CoinDesk (April 5, 2018),
       https://www.coindesk.com/sec-chief-not-icos-bad ..............................................................5

Press Release No. 8051-19, Heath P. Tarbert, Chairman, U.S. Commodity Futures
       Trading Comm’n (Oct. 10, 2019),
       https://cftc.gov/PressRoom/PressReleases/8051-19 ......................................................6, 22

Report of Investigation Pursuant to Section 21(a) of the Securities Exchange Act of 1934:
       The DAO, Exchange Act Release No. 81207, 2017 WL 7184670 (July 25, 2017) ........7, 8

SEC, Framework for “Investment Contract” Analysis of Digital Assets (last modified
      Apr. 3, 2019), https://www.sec.gov/corpfin/framework-investment-contract-
      analysis-digital-assets ..........................................................................................8, 9, 21, 22

Tom Zanki, U.S. Feared As Losing Ground Amid Global Fintech Advances, Law360
      (Dec. 4, 2019), https://www.law360.com/banking/articles/1225127/us-feared-as-
      losing-ground-amid-global-fintech-advances ....................................................................22

William Hinman, Director, Division of Corporate Finance, SEC,
       Speech on Digital Asset Transactions: When Howey Met Gary (Plastic)
       (June 14, 2018), https://www.sec.gov/news/speech/speech-hinman-061418 ............5, 6, 22




                                                                iv
       Defendants respectfully submit this memorandum of law in opposition to Plaintiff

Securities and Exchange Commission’s (“SEC”) Memorandum of Law in Support of its Motion

to Strike Telegram’s First Affirmative Defense (ECF No. 76) (the “MTS”).

                                PRELIMINARY STATEMENT

       The SEC seeks to strike Defendants’ First Affirmative Defense, which alleges that the

SEC’s interpretation of the term “investment contract” is unconstitutionally vague as applied to

Defendants’ yet-to-be-issued digital currency, called “Grams.” To be clear, Defendants do not

contend that the term “investment contract” as used in the Securities Act is facially invalid, or

that the test set forth in SEC v. W.J. Howey Co., 328 U.S. 293 (1946), for determining whether an

instrument qualifies as an investment contract is unconstitutionally vague. Rather, as pleaded in

detail in Defendants’ Answer, Defenses and Affirmative Defenses to Plaintiff’s Complaint (ECF

No. 37) (“Answer”), it is the SEC’s interpretation as to how the Howey test should be applied to

digital assets like Grams that is unconstitutionally vague and has led to mass confusion in the

market regarding when a digital asset will be deemed a “security” subject to the registration

requirements of the federal securities laws.

       Although the SEC has brought enforcement actions where an issuer seeks to raise and

pool funds to develop a blockchain through an unregistered initial coin offering to the public or

where the post-launch token represents equity in a venture capital enterprise, the SEC has also

made clear that post-launch cryptocurrencies like Bitcoin and Ether may fall outside the reach of

the securities laws. To date, however, the SEC has failed to provide any meaningful guidance as

to when a post-launch digital asset will be deemed a security. As explained below, the SEC’s

statements in this regard have been contradictory, impossible to apply, and expressly non-

binding on the SEC. This stands in sharp contrast to prior situations where the SEC has provided
concrete, formal guidance on whether new asset classes would be deemed investment contracts

so that industry participants may reasonably govern their actions accordingly.1

         Indeed, just recently one of the SEC’s Commissioners reportedly suggested that the SEC

simply could not determine whether a given digital asset would be a security at the time of its

launch, and thus was considering a “safe harbor” that would allow digital asset platforms to

launch without running afoul of the federal securities laws.2 This view confirms that the SEC’s

current interpretation of the Howey test, as applied to digital assets, effectively precludes such

platforms from launching until the SEC gets around to taking regulatory action. In the

meantime, the SEC is using enforcement proceedings and litigation as a means of regulation. At

the time Defendants were conducting the private placement and raising funds from investors, the

SEC had not taken any position that the digital assets created through that process would be

deemed a “security” at the time, or that the valid private placement would be deemed a “public

distribution” of a security, as the SEC now argues in this litigation. This position appears

nowhere in, and is even more radical than, the SEC’s confusing and informal guidance to date

regarding how the securities laws should apply to such assets.

         The SEC’s approach also directly contravenes the Supreme Court’s direction that parties

to a transaction must be able to determine “whether they are covered by the Acts” before “they

engage in extended discovery and litigation.” Landreth Timber Co. v. Landreth, 471 U.S. 681,




1
  See SEC Release No. 33-6188 (1980) (“In an effort to resolve the uncertainty which has developed and thereby
assist employers and plan participants in complying with the 1933 Act, the Commission has authorized the issuance
of this release setting forth the views of its Division of Corporation Finance . . . on the application of the Act to
[employee benefit] plans.”); SEC Release No. 33-5347 (1973) (providing guidance in the face of “uncertainty about
when offerings of condominiums and other types of similar units may be considered to be offerings of securities that
should be registered pursuant to the Securities Act”).
2
  Andrew Calderaro, SEC’s CryptoMom Wants US to Learn From Chinese Digital Innovation, Cointelegraph (Jan.
17, 2020), https://cointelegraph.com/news/secs-cryptomom-wants-us-to-learn-from-chinese-digital-innovation.


                                                         2
696-97 (1985). The Constitution prohibits regulation through enforcement in this manner

because “[a] fundamental principle in our legal system is that laws which regulate persons or

entities must give fair notice of conduct that is forbidden or required. This requirement of clarity

in regulation is essential to the protections provided by the Due Process Clause of the Fifth

Amendment.” F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012) (citations

omitted). The SEC has failed to provide such fair notice in this area, and as a result, the SEC’s

motion to strike must fail.

       In response, the SEC argues that Defendants had notice that Grams would be considered

“investment contracts” because (i) Howey provides a sufficient framework for determining

whether an instrument is an “investment contract,” and (ii) Defendants had “actual notice”

through guidance released by the SEC in its so-called “DAO Report” and other enforcement

actions. (MTS at 11-12.) The SEC further argues that, because Defendants were aware that

cryptocurrency could be considered an “investment contract” in certain specific circumstances,

and Defendants took steps to avoid those circumstances, they must have been on notice that

Grams too would be an “investment contract.” None of these arguments is sufficient to grant the

SEC’s motion to strike.

       First, the SEC’s reliance on the 1940s decision in Howey is unavailing, and rings

particularly hollow in light of the SEC’s previous efforts to provide concrete guidance in order to

alleviate market confusion regarding the application of Howey to new asset classes. (See supra

note 1.) Second, contrary to the SEC’s argument, the facts and circumstances regarding the

DAO Report and other SEC cryptocurrency enforcement actions are fundamentally different

from the facts and circumstances regarding the TON Blockchain and Grams. (See infra pp. 19-

22.) In fact, Defendants specifically structured the launch of Grams and the TON Blockchain for



                                                 3
the avowed purpose of avoiding the same pattern as those cases in which the SEC has found a

digital currency launch constitutes “securities offerings.” (See infra pp. 10-12.)3

        Finally, the SEC’s position fails to acknowledge that Defendants spent over eighteen

months seeking regulatory guidance from the SEC to ensure that their project complied with

federal securities laws. (See infra pp. 12-13.) During that time, the SEC never provided any

meaningful guidance as to whether Grams would be considered investment contracts if the TON

Blockchain launched, including while Defendants continued to expend substantial time and

effort — and private investor funds — to build the TON Blockchain. The SEC did not make its

ultimate opinion known until the eleventh hour, on the eve of the TON Blockchain’s launch,

when it rushed into Court seeking an “emergency” preliminary injunction to stop the project in

its tracks.

        As demonstrated herein, Defendants’ First Affirmative Defense is both factually

sufficient and legally valid. Plaintiff’s motion to strike must therefore be denied. GEOMC Co.,

Ltd. v. Calmare Therapeutics, 918 F.3d 92 (2d Cir. 2019).




3
  As set forth in Defendants’ motion for summary judgment, Defendants raised funds for the TON Blockchain
through a private placement that was conducted pursuant to valid exemptions from registration under the Securities
Act of 1933 (“Securities Act”). Grams will only be created if and when Defendants’ efforts are successful at
building and launching the decentralized TON Blockchain platform. At that point, Grams will be created and
distributed to the private investors and will not be investment contracts under Howey. To the contrary, Grams have
been designed to serve as a bona fide medium of exchange on the TON Blockchain — a decentralized ledger over
which Defendants will not have, and have affirmatively disclaimed, any ongoing essential managerial control or
involvement following its launch. (Defendants’ Memorandum of Law (1) In Support of Their Motion for Summary
Judgment and (2) In Opposition to Plaintiff’s Application for a Preliminary Injunction (ECF No. 71) (“Def. SJ
Br.”).)



                                                        4
                                         STATEMENT OF FACTS4

A.        The SEC’s Lack of Public Guidance Regarding Digital Assets

          Since the emergence of distributed ledger technology and digital currencies, the SEC has

failed to provide any clear or workable guidance regarding the application of the federal

securities laws to this emerging technology. The SEC and its high-ranking officials have stated

that although a cryptocurrency may be considered a security in some contexts, in others it may

not, and its characterization may change over time.5 Despite this general proposition, however,

the SEC has repeatedly failed to provide any substantive direction as to where and when to draw

the line on whether a given cryptocurrency is a security (which is subject to the federal securities

laws) or whether it is a currency or commodity (which is not).

          One thing is certain, however: a cryptocurrency can be considered a commodity and not a

security. As the SEC’s Director of Corporate Finance, William Hinman, has stated, the

cryptocurrencies Bitcoin and Ether, as analyzed “today,” do not resemble securities and thus

applying the securities laws “would seem to add little value.”6 As Director Hinman publicly

explained: “Over time, there may be other sufficiently decentralized networks and systems

where regulating the tokens or coins that function on them as securities may not be required.”7

He added, “it is clear I believe a token once offered in a security offering can, depending on the

circumstances, later be offered in a non-securities transaction,” and “I encourage anyone that has


4
  Defendants incorporate by reference the facts set forth in Defendants’ opening brief in support of their motion for
summary judgment and their Local Rule 56.1 Statement in support thereof (ECF No. 75) (“Def. 56.1”).
5
  See, e.g., Nikhilesh De, SEC Chief Touts Benefits of Crypto Regulation, CoinDesk (Apr. 5, 2018),
https://www.coindesk.com/sec-chief-not-icos-bad.
6
 William Hinman, Director, SEC Division of Corporate Finance, Speech on Digital Asset Transactions: When
Howey Met Gary (Plastic) (June 14, 2018), https://www.sec.gov/news/speech/speech-hinman-061418.
7
    Id. (emphasis added).



                                                          5
questions on a particular [offering] structure to consult with knowledgeable securities counsel or

the staff.”8 In March 2019, in a letter to Rep. Ted Budd, SEC Chairman Clayton publicly

endorsed Director Hinman’s comments, including his opinion that the cryptocurrency Ether is

not a security.9 He wrote:

           I agree with Director Hinman’s explanation of how a digital asset transaction may
           no longer represent an investment contract if, for example, purchasers would no
           longer reasonably expect a person or group to carry out the essential managerial
           or entrepreneurial efforts. Under those circumstances, the digital asset may not
           represent an investment contract under the Howey framework.10

And just recently, the Chairman of the CFTC stated that Ether “is a commodity, and therefore it

will be regulated under the [Commodity Exchange Act].”11 This is consistent with Chairman

Clayton’s earlier public comments indicating that it is possible to launch a new cryptocurrency

without violating federal securities laws. For example, in a 2017 statement, Clayton stated:

        It is possible to conduct an [Initial Coin Offering or “ICO”] without triggering
        the SEC’s registration requirements. For example, just as with a Regulation D
        exempt offering to raise capital for the manufacturing of a physical product, an
        initial coin offering that is a security can be structured so that it qualifies for an
        applicable exemption from the registration requirements.12
Despite these statements, and the SEC’s recognition that guidance is necessary in areas of

uncertainty,13 the SEC has failed to provide clear regulations or guidance on how new




8
     Id.
9
  Letter from Jay Clayton, Chairman, SEC, to Ted Budd, U.S. House of Representatives (Mar. 7, 2019),
https://coincenter.org/files/2019-03/clayton-token-response.pdf.
10
     Id.
11
  Press Release No. 8051-19, Heath P. Tarbert, Chairman, U.S. Commodity Futures Trading Comm’n (Oct. 10,
2019), https://cftc.gov/PressRoom/PressReleases/8051-19.
12
   Chairman Jay Clayton, Public Statement on Cryptocurrencies and Initial Coin Offerings (Dec. 11, 2017),
https://www.sec.gov/news/public-statement/statement-clayton-2017-12-11.
13
     See supra note 1.



                                                        6
cryptocurrencies can emerge and occupy the same space as Bitcoin and Ether without violating

the federal securities laws.

        Instead, the SEC has pursued regulation through enforcement, carving out certain

particular fact patterns in which it has determined that an offer or sale of a digital asset will

violate securities laws. For example, on July 25, 2017, the SEC publicly released an

investigative report (the “DAO Report”) concerning the regulation of so-called DAO Tokens.14

According to the DAO Report, an entity called The DAO planned to raise funds from the public

through the sale of DAO Tokens and use those funds for money-making “projects.” DAO

Report at *1. A DAO Token granted the token holder certain ownership and voting rights over

which projects to fund, but any proposal put to a vote by the token holders was subject to pre-

review by The DAO’s “Curators.” Id. at *3, *5. According to certain promotional materials,

The DAO would earn profits by funding projects and provide DAO Token holders a return on

their investment by paying dividends out of those proceeds. Id. at *3.

        In light of the above, the SEC concluded that, under the “particular facts and

circumstances of the offer and sale,” DAO Tokens should be considered “investment contracts”

under Howey, and thus “securities” subject to the registration requirements of the federal

securities laws. DAO Report at *7-12. In so doing, the SEC focused on the fact that: (i) The

DAO raised money from the public through its sale of DAO Tokens; (ii) “The DAO was a for-

profit entity whose objective was to fund projects in exchange for a return on investment,” and

(iii) the efforts of The DAO’s founders and Curators were essential to the enterprise and the

profits that DAO Token holders would receive. Id. at *9. As a result, the SEC determined that



14
  Report of Investigation Pursuant to Section 21(a) of the Securities Exchange Act of 1934: The DAO, Exchange
Act Release No. 81207, 2017 WL 7184670 (July 25, 2017).


                                                       7
“The DAO was required to register the offer and sale of DAO Tokens, unless a valid exemption

from such registration applied.” Id. at *13.

            Following the release of the DAO Report in July 2017, the SEC instituted a number of

enforcement actions in connection with other public offers and sales of digital assets under facts

and circumstances similar to the offering outlined in the DAO Report, and some of which

involved alleged schemes to defraud public investors. See, e.g., SEC v. AriseBank, No. 18 Civ.

186 (N.D. Tex. Jan. 30, 2018); SEC v. PlexCorps, No. 17 Civ. 7007 (E.D.N.Y. Dec. 1, 2017);

SEC v. REcoin Group, Inc., No. 17 Civ. 5725 (E.D.N.Y. Sept. 29, 2017); In re Matter of

Munchee Inc., Securities Act Release No. 10445, 2017 WL 6374434 (Dec. 11, 2017).

            Then, in April 2019, the SEC’s Strategic Hub for Innovation and Financial Technology

(“FinHub”) published its “Framework for ‘Investment Contract’ Analysis of Digital Assets”

(“Framework”).15 FinHub specifically stated that the Framework “is not a rule, regulation, or

statement of the Commission, and the Commission has neither approved nor disapproved its

content.”16 While the Framework states that it provides guidance “for analyzing whether a

digital asset is an investment contract and whether offers and sales of a digital asset are securities

transactions,” the Framework falls far short of this goal.17 Rather, the Framework provides a list

of no fewer than 38 factors or “characteristics” (plus nearly 30 additional sub-factors) that

FinHub claims are “especially relevant” to determining only one prong of the Howey test — i.e.,

whether potential purchasers of a given digital asset will reasonably expect profits based on the



15
   SEC, Framework for “Investment Contract” Analysis of Digital Assets (last modified Apr. 3, 2019),
https://www.sec.gov/corpfin/framework-investment-contract-analysis-digital-assets#_edn1.
16
     Id. at n.1.
17
     Id. at II.



                                                       8
managerial or entrepreneurial efforts of others.18 The Framework does not provide any guidance

for weighing these numerous factors or how to apply them to the facts of any particular matter.

To the contrary, the Framework states that “no one of the following characteristics is necessarily

determinative”19 and they are “not intended to be exhaustive in evaluating whether a digital asset

is an investment contract or any other type of security.”20

            To date, the SEC has failed to promulgate any clear regulations or provide formal

guidance regarding how companies seeking to enter the cryptocurrency market can do so while

complying with U.S. securities laws. This has led to sharp criticisms by lawmakers, academics,

industry participants, and even one of the SEC’s own Commissioners. As Rep. Warren

Davidson (R-OH) publicly expressed, “[t]he SEC is doing a complete patchwork of regulation.

No one knows where they’re going,” and its approach of regulation through enforcement has “all

the charm and inefficiencies of third-world power structures.”21 SEC Commissioner Hester

Peirce added: “I am concerned about how the SEC has regulated this space, because I believe our

lack of a workable regulatory framework has hindered innovation and growth . . . [and] offer[s]

no clear path for a functioning token network to emerge.”22




18
     Id. at II.C.
19
     Id. at II.C.1.
20
     Id. at III.
21
  See Kollen Post, Rep. Warren Davidson: You Have to Defend Money to Defend Freedom, Cointelegraph (Oct. 22,
2019), https://cointelegraph.com/news/rep-warren-davidson-you-have-to-defend-money-to-defend-freedom.
22
   Commissioner Hester M. Peirce, Broken Windows: Remarks before the 51st Annual Institute on Securities
Regulation (Nov. 4, 2019), https://www.sec.gov/news/speech/peirce-broken-windows-51st-annual-institute-
securities-regulation.



                                                      9
B.       Defendants Seek Guidance From the SEC and the SEC Brings Suit

         Against this backdrop, Defendants began contemplating in 2017 how they could raise

funds to develop the TON Blockchain. From the beginning, Defendants recognized that they

needed to retain flexibility over both how they raised funds for their blockchain project as well as

the characteristics of the TON Blockchain itself in order to be able to react to the uncertainty in

the regulatory environment.23 For example, Defendants initially contemplated engaging in a

private pre-sale of the right to receive Grams in January 2018, followed by a public sale of

Grams in March 2018 (Def. 56.1 ¶ 96), but later changed their plans after the DAO Report and

the SEC’s enforcement actions suggested that a public ICO could violate securities laws.24

Defendants instead opted to sell the right to receive Grams to a limited group of private

purchasers using contracts (the “Purchase Agreements”) in part because they wanted to take “as

safe as possible [of an] approach and deal only with highly sophisticated institutional investors in

a proper, organized private placement.” (Id. ¶¶ 97-98.)

         Rather than conduct a public ICO, Defendants determined to raise funds through a global

private placement in order to fund the development of the TON Blockchain and create Grams

(“Private Placement”). (Id. ¶¶ 91-92, 96-98.) Defendants entered into “Purchase Agreements”

with high net worth investors, pursuant to which purchasers paid U.S. dollars or Euros in



23
   See Declaration of Alexander C. Drylewski (ECF No. 73) (“Drylewski Decl.”) Ex. 2, Durov Dep. 159:3-13 (“The
way we designed it is, the private placement, was that we reserved a lot of flexibility to how the project and its parts
could look like, and this flexibility is reflected in the purchase agreements and its appendices. That gave us a
comfort of knowing that we would be able to change certain, if not all, aspects of what we’re trying to build based
on the feedback that we could receive from the regulators, including the SEC, in the following months.”); Durov
Dep. 159:25-160:3 (“[Q:] Is it fair to say that you, to this day, retain that flexibility to change features of how a
project might look like in the future? A: That’s correct.”).
24
   Drylewski Decl. Ex. 8, Perekopsky Dep. 86:1-18 (“[S]ince the regulation of ICO and cryptocurrencies was not
very clear, in some jurisdictions, and we thought it makes more sense to use more traditional way of fund-raising,
which are like already established in the market, without creating unnecessary risks, and due to this like regulation
uncertainties we decided to focus on working only with sophisticated, reputable investors.”).


                                                          10
exchange for Defendants’ promise to develop the TON Blockchain and deliver a contractually

agreed-upon number of Grams upon successful launch of the blockchain. (Id. ¶¶ 100-103, 106.)

The Private Placement was conducted in accordance with Rule 506 of Regulation D (for U.S.

Purchasers) and Regulation S (for non-U.S. purchasers) under the Securities Act. (Id. ¶ 107.)

The investors were all highly sophisticated, with an average investment of over $10 million. (Id.

¶ 100.) Defendants engaged local counsel in approximately 30 non-U.S. jurisdictions to advise

on local securities law compliance in connection with the Private Placement. (Answer ¶ 7.)

       The Purchase Agreements make clear that Telegram possesses the “sole discretion” as to

whether the TON Blockchain is ready to launch and thus whether Grams will be created and

delivered. (Defendants’ Response to Plaintiff’s Local 56.1 Statement in Support of its Motion

for Summary Judgment (“Def. Resp. 56.1”) ¶ 169.) Both Defendants and the Private Placement

purchasers warranted that performance under the Purchase Agreements may not “violate any

judgment, statute, rule or regulation applicable to [them]” or “contravene any law, regulation or

regulatory policy applicable to the Purchaser.” (Id.)

       Defendants also maintained flexibility over the features of the TON Blockchain project to

ensure that they could adapt to regulatory considerations. To that end, Defendants required

every investor to warrant that it read certain “Risk Factors,” which included that “[t]he Issuer

may need to change its business model to comply with [certain jurisdictions’] licensing and/or

registration requirements (or any other legal or regulatory requirements) in order to avoid

violating applicable laws or regulations.” (Def. 56.1 ¶ 172 (emphasis added).) Similarly,

Defendants disclosed that actions by “governmental authorities” “may result in curtailment of, or

inability to operate, the TON Blockchain as intended,” (id. ¶ 174) and that “[a]lthough Telegram

intends for the TON Blockchain to have the features and specifications set forth in the ‘Telegram



                                                11
Open Network’ technical white paper . . . , changes to such features and specifications may be

made for any number of reasons” (id. ¶ 176).

       On February 2, 2018, counsel for Defendants contacted the SEC regarding the TON

Blockchain platform and that same day, the SEC sent a letter to “Telegram LLC” which stated

that “[t]he staff of the Securities and Exchange Commission is conducting an investigation in the

matter identified above and requests that your client, Telegram LLC (‘Telegram’), voluntarily

produce to the staff” a number of categories of documents. (Id. ¶¶ 281-82.) Telegram agreed to

the voluntary production of documents, and the parties agreed to the scope of such production.

(Id. ¶ 283.) Over the next 18 months, Defendants engaged in voluntary cooperation and

discussions with the SEC in order to explain the details of their project and to obtain guidance

regarding the potential application of the federal securities laws. (Id. ¶ 284.)

       During this time, Defendants voluntarily (i) produced thousands of pages of messages

and communications with U.S. purchasers; (ii) submitted a detailed legal memorandum on June

26, 2018, regarding their securities analysis of Grams, along with four supplemental memoranda

dated November 28, 2018, February 27, 2019, March 18, 2019, and July 25, 2019; (iii)

participated in three in-person presentations to the SEC, during which they answered hundreds of

questions regarding the TON Blockchain, the TON Foundation, Grams and related matters; and

(iv) engaged in regular email and telephone discussions with the SEC and promptly answered

questions and provided additional information regarding a wide range of topics relating to the

above. (Id. ¶¶ 284-85.)

       Where the SEC did provide some limited feedback to Defendants regarding the TON

Blockchain, Defendants made changes to their project in an attempt to address the SEC’s

concerns. (Id. ¶ 286.) As one example, after the SEC expressed concerns regarding the so-called



                                                 12
TON Foundation’s anticipated ability to purchase Grams in the open market following launch of

the TON Blockchain, Defendants submitted a supplemental legal memorandum setting forth

their analysis that there should not be any concerns in this respect under Howey, but nevertheless

confirming that Defendants were willing to remove the TON Foundation’s Gram-buying

function. (Answer ¶ 39.) Defendants also solicited the SEC’s views on a number of other

issues, including, among others, the structure and governance of the TON Foundation and the

use of third-party exchanges where the TON Foundation might sell Grams. The SEC never

provided any feedback in response to these specific requests. (Id.)25

        On October 11, 2019 — 18 months after Defendants first began voluntarily engaging

with the SEC and seeking feedback, and fewer than three weeks before the “Termination Date”

in the Private Placement Purchase Agreements — the SEC initiated this action and filed an

“Emergency Application for an Order to Show Cause, Temporary Restraining Order, and Order

Granting Expedited Discovery and Other Relief.” Among other things, the SEC sought to enjoin

the launch of the TON Blockchain and any sale, offer or distribution of Grams. In its Complaint,

the SEC alleges that Defendants had been engaged in an “ongoing illegal offering of digital-asset

securities called ‘Grams’” since the Private Placement began in early 2018. (Complaint (ECF

No. 1) ¶ 1.) Prior to the filing, the SEC never asked Defendants whether they would agree to

seek to delay the launch of the TON Blockchain and never stated that it would seek injunctive

relief to stop the launch. (Answer ¶ 41.)


25
   After a year and a half of cooperation and mere weeks before the anticipated launch of the TON Blockchain, the
SEC informed Defendants for the first time that it intended to serve a formal subpoena for even more documents.
See Declaration of Kevin P. McGrath in Support of Plaintiff’s Motion to Strike (ECF No. 83), Ex. I (Letter from C.
Mahoney to SEC (Sept. 30, 2019)). Defendants expressed their disappointment that, “[d]espite [their] efforts and
numerous requests to engage on the specifics of the TON project and [their] analyses, the Staff has not provided any
substantial, meaningful feedback over the last eighteen months.” Id. at 2. Although Defendants did not agree to
accept service of the subpoena, they continued to “voluntarily comply with the Staff’s requests for additional
information and documents.” Id. at 2-3.


                                                        13
                                    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 12(f), the Court “may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f). The Second Circuit has instructed that “the courts should not tamper with the

pleadings unless there is a strong reason for so doing.” Lipsky v. Commonwealth United Corp.,

551 F.2d 887, 893 (2d Cir. 1976). An affirmative defense may be stricken only if it (i) fails to

allege facts sufficient to support the defense or (ii) is legally insufficient. GEOMC, 918 F.3d at

98.

        Whether an affirmative defense fails to adequately plead facts is a context-specific

inquiry, which favors affirmative defenses over other pleadings where more time is allowed.

GEOMC Co., 918 F.3d at 98. Moreover, circumstances in which facts may not readily be known

to the defendant “warrant[] a relaxed application of the plausibility standard.” Id. “When

considering a motion to strike affirmative defenses, “the Court should construe ‘the pleadings

liberally to give the defendant a full opportunity to support its claims at trial, after full discovery

has been made.’” Haber v. Bankers Standard Ins. Co., No. 3:19-CV-276 (VLB), 2019 WL

7343397, at *1 (D. Conn. Dec. 31, 2019) (citation omitted). “A factually sufficient and legally

valid defense should always be allowed if timely filed even if it will prejudice the plaintiff by

expanding the scope of litigation. A defendant with such a defense is entitled to a full

opportunity to assert it and have it adjudicated before a plaintiff may impose liability.” GEOMC,

918 F.3d at 98.

                                            ARGUMENT

I.      PLAINTIFF’S MOTION TO STRIKE SHOULD BE DENIED

        “A fundamental principle in our legal system is that laws which regulate persons or

entities must give fair notice of conduct that is forbidden or required. This requirement of clarity

                                                  14
in regulation is essential to the protections provided by the Due Process Clause of the Fifth

Amendment.” Fox Television Stations, 567 U.S. at 253 (citations omitted). “A conviction or

punishment fails to comply with due process if the statute or regulation under which it is

obtained ‘fails to provide a person of ordinary intelligence fair notice of what is prohibited, or is

so standardless that it authorizes or encourages seriously discriminatory enforcement.’” Id.

(quoting United States v. Williams, 553 U.S. 285, 304 (2008)).

       In addition, “[a] statute can be impermissibly vague for either of two independent

reasons. First, if it fails to provide people of ordinary intelligence a reasonable opportunity to

understand what conduct it prohibits. Second, if it authorizes or even encourages arbitrary and

discriminatory enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000); see also Copeland v.

Vance, 893 F.3d 101, 110 (2d Cir. 2018). “A plaintiff making an as-applied challenge must

show that the statute in question provided insufficient notice that his or her behavior at issue was

prohibited.” Copeland, 893 F.3d at 110 (quoting Dickerson v. Napolitano, 604 F.3d 732, 745

(2d Cir. 2010)). Where an enforcement action serves as the “‘initial means for announcing a

particular interpretation’ — or for making [the agency’s] interpretation clear,” the court “must

ask whether the regulated party received, or should have received, notice of the agency’s

interpretation in the most obvious way of all: by reading the regulations.” Gen. Elec. Co. v. U.S.

E.P.A., 53 F.3d 1324, 1329 (D.C. Cir. 1995) (citation omitted). “If, by reviewing the regulations

and other public statements issued by the agency, a regulated party acting in good faith would be

able to identify, with ‘ascertainable certainty,’ the standards with which the agency expects

parties to conform, then the agency has fairly notified a petitioner of the agency’s interpretation.”

Id. (quoting Diamond Roofing Co. v. OSHRC, 528 F.2d 645, 649 (5th Cir. 1976)).

       As demonstrated below, Defendants have sufficiently pled an affirmative defense based



                                                 15
on constitutional void-for-vagueness as applied to the facts and circumstances of this case, and

are “entitled to a full opportunity to assert [their defense] and have it adjudicated before

[Plaintiff] may impose liability.” GEOMC, 918 F.3d at 98.

A.     Defendants Adequately Plead That the Term “Investment
       Contract” Is Unconstitutionally Vague as Applied to This Case

       Defendants’ challenge to the constitutional validity of the term “investment contract” as

applied to Grams is sufficiently pled and Plaintiff’s motion to strike should be denied. In

moving to strike, the SEC relies on cases that rejected vagueness challenges to the statutory term

“investment contract” on its face. See SEC v. Brigadoon Scotch Distrib. Co., 480 F.2d 1047,

1052 (2d Cir. 1973); Glen-Arden Commodities, Inc. v. Costantino, 493 F.2d 1027, 1034 (2d Cir.

1974); United States v. Bowdoin, 770 F. Supp. 2d 142, 146-47 (D.D.C. 2011). As explained

above, however, this is not the basis of Defendants’ defense here. (See supra p. 1.) Rather,

Defendants challenge the SEC’s interpretation of the term “investment contract” as applied to

the facts and circumstances of this case. See Copeland, 893 F.3d at 112 (“That a statute was

lawfully applied to one set of facts does not necessarily prove that it may lawfully be applied to a

different set of facts.”); Exxon Mobil Corp. v. Mnuchin, No. 3:17-CV-1930-B, 2019 WL

7370430, at *19 (N.D. Tex. Dec. 31, 2019) (concluding that, under the circumstances, an

otherwise valid regulation failed to provide fair notice to Exxon that its actions were prohibited).

       Moreover, although the SEC relies on certain decisions where courts have declined to

find the term “investment contract” unconstitutionally vague as applied, these cases are entirely

inapposite. For example, United States v. Zaslavskiy, No. 17 CR 647 (RJD), 2018 WL 4346339

(E.D.N.Y. Sept. 11, 2018) (MTS 10), involved a straight-forward application of Howey. In that

case, the defendant operated a scheme where he allegedly sold fake digital tokens via two public

ICOs, through which he would ostensibly pool together funds to invest in real estate and


                                                 16
diamonds and promised returns of a minimum of 10 to 15 percent per year to token holders.

Zaslavskiy, 2018 WL 4346339, at *2. The defendant allegedly never purchased any real estate or

diamonds and did not develop any token or coin. Id. Contrary to the SEC’s suggestion, the

Zaslavskiy court did not reject the notion that the federal securities laws may be

unconstitutionally vague as applied to cryptocurrencies in every circumstance (MTS 10). Rather,

the court emphasized that “the question is whether the law under which Zaslavskiy is charged is

unconstitutionally vague as applied to his conduct” and “[w]hether or not the investments . . . are

cryptocurrencies is beside the point.” Zaslavskiy, 2018 WL 4346339, at *2. (emphasis added).

       The SEC’s citation to United States v. Farris, 614 F.2d 634 (9th Cir. 1979), fares no

better. (MTS 10.) That case involved an alleged fraudulent Ponzi scheme in which the

defendants sold investors interests in notes and mortgages on real property and promised large

returns on those investments. The defendants allegedly used the proceeds from new investors to

fund the well-publicized returns to previous investors, which in turn attracted more new investors

to fuel the scheme. Farris, 614 F.2d at 637. The Ninth Circuit rejected the defendants’

argument that the term “investment contract” was unconstitutionally vague as applied to those

circumstances, noting that “[r]easonable people in [the defendants’] position have every reason

to know that if they commit fraud in selling paper such as [the defendants’], they commit a

crime.” Id. at 641.

       This case is a far cry from the above examples. Indeed, this case does not involve any

allegations of fraud or misrepresentation, and Defendants do not seek to challenge the

constitutional validity of the term “investment contract” on its face, nor do they argue that the

term cannot ever be constitutionally applied to cryptocurrencies. Rather, Defendants have

pleaded that the term “investment contract” in the particular circumstances of this case — i.e., as



                                                 17
applied to Grams at the time of launch — is unconstitutionally vague. This Court can, and

should, entertain that challenge and the SEC’s motion to strike should be denied. See Exxon,

2019 WL 7370430, at *19.

B.     Defendants Adequately Plead That They Did Not Have Fair Notice that
       Grams, at the Time of Launch, Would Be Treated as “Securities”

       The SEC erroneously argues that Defendants had notice that Grams could be treated as

securities because they “expressed concern that . . . the federal securities laws could potentially

apply” and “decided to restructure the Offering for that very reason.” (MTS 11-12.) This

argument proves too much. Indeed, rather than serving as a basis to strike Defendants’ defense,

these undisputed facts demonstrate that Defendants made efforts to attempt to comply with the

securities laws based on the limited information from the SEC at the time, and still did not

receive sufficient notice as to whether their actions were in violation of the securities laws.

These facts underscore, rather than undermine, Defendants’ position that application of Howey in

these circumstances is impermissibly vague. See Exxon, 2019 WL 7370430, at *18.

       Indeed, taken at face value, the SEC’s argument boils down to the following: (i)

Defendants knew that the federal securities laws apply in Circumstance A, (ii) so Defendants

changed plans from Circumstance A to Circumstance B in order to attempt to comply with the

federal securities laws, and (iii) therefore, Defendants should have known that the federal

securities laws could apply in Circumstance B. This position fails to square with logic or the

law, and demonstrates precisely why the SEC’s actions in this matter have left the parties to the

transaction unable to reasonably determine “whether they are covered by the [Securities] Acts

until they engage in extended discovery and litigation” over “elusive” concepts. Landreth, 471

U.S. at 696-97; see also Upton v. SEC, 75 F.3d 92, 98 (2d Cir. 1996) (“Because there was

substantial uncertainty in the Commission’s interpretation of Rule 15c3-3(e), [the defendant] was


                                                 18
not on reasonable notice that [his] conduct might violate the Rule.”); Exxon, 2019 WL 7370430,

at *18 (penalty notice issued by OFAC was unconstitutional because a regulated party would not

“be able to identify, with ‘ascertainable certainty,’ the standards with which [OFAC] expects

parties to conform”). Moreover, fair notice requires that the regulated party be given a

reasonable opportunity to understand what conduct is prohibited, not what conduct could be

prohibited, as the SEC erroneously argues. (MTS 2); Copeland, 893 F.3d at 110 (citing

Dickerson v. Napolitano, 604 F.3d 732, 745 (2d Cir. 2010) (“A plaintiff making an as-applied

challenge must show that the statute in question provided insufficient notice that his or her

behavior at issue was prohibited.” (emphasis added)); see also Exxon, 2019 WL 7370430, at * 13

(OFAC’s interpretation of a regulation in one circumstance did not provide fair notice of its

interpretation of a similar regulation in another circumstance).

       1.      This action is fundamentally different from previous SEC actions

       The SEC’s reliance on the DAO Report and its previous enforcement actions involving

other digital assets (MTS 2-3) fails to even acknowledge — let alone address — the critical and

fundamental differences between the particular circumstances of those actions and the

circumstances here. Indeed, apart from the involvement of a purported cryptocurrency, those

other actions are wholly dissimilar to this case.

       Unlike other virtual currencies over which the SEC has asserted its jurisdiction to date,

Defendants did not — and will never — offer any digital assets to the public through an ICO.

Rather, as detailed above and at length in Defendants’ motion for summary judgment (ECF No.

71), Defendants entered into private Purchase Agreements with a select number of high net

worth, highly sophisticated purchasers that provided for the future return of a currency (Grams),

but only following the completion and launch of a fully functional, decentralized TON

Blockchain platform. Significantly, and unlike the other actions upon which the SEC relies in its
                                                    19
motion to strike, these private agreements were offered pursuant to valid exemptions to

registration under Rule 506(c) of Regulation D and/or Regulation S under the Securities Act.

(See supra p. 11.)

       Per the terms of the private Purchase Agreements, the participants’ funds were used to

finance the development of the TON Blockchain and no participant will receive any Grams

unless and until the TON Blockchain is successfully launched. Further, the Grams themselves,

deliverable pursuant to the Purchase Agreements, will constitute the purchasers’ return on their

investment made through the Private Placement and, just like other well-known cryptocurrencies

Bitcoin and Ether, will serve as a medium of exchange on the platform going forward. (See

supra pp. 5-7, note 4.) The Grams that will be created once the TON Blockchain launches will

not bear any of the hallmarks of a security, and will not carry with them any promise from

Defendants to continue to undertake efforts with respect to the TON Blockchain (and, in fact,

Defendants have affirmatively disclaimed any such promises to the public (Def. 56.1 ¶ 277)).

Grams also will not entitle their holders to any income, any dividends, or any interests in

Defendants or any other entity, nor do they resemble stock or any other form of equity. (See

Def. 56.1 ¶¶ 164, 200, 277.) Rather, Grams are intended to serve as a bona fide currency on the

decentralized TON Blockchain with the goal of eventually becoming an alternative to traditional

currencies in commercial transactions. (Def. 56.1 ¶¶ 55-56.)

       Moreover, in stark contrast to the SEC’s previous actions where the public was promised

profits based on an investment in the digital tokens at issue, here, Defendants have taken efforts

to publicly disabuse future Gram purchasers of any expectation of profits and affirmatively

disclaimed any promises or commitments to undertake efforts to further develop the TON

Blockchain following its launch. As Defendants have emphasized to the public:



                                                20
       1. “Telegram and its affiliates have not made any promises or commitments to develop
          any applications or features for the TON Blockchain or otherwise contribute in any
          way to the TON Blockchain platform after it launches. In fact, it is possible that
          Telegram may never do so.”

       2. Gram purchasers “should NOT expect any profits based on [their] purchase or
          holding of Grams, and Telegram makes no promises that [purchasers] will make any
          profits. Grams are intended to act as a medium of exchange between users in the
          TON ecosystem. Grams are NOT investment products and there should be NO
          expectation of future profit or gain from the purchase, sale or holding of Grams.”

       3. “Grams do NOT represent: (a) Any equity or other ownership interest in Telegram or
          its affiliates; (b) Any rights to dividends or other distribution rights from Telegram or
          its affiliates; (c) Any governance rights in Telegram or its affiliates.”

(Def. 56.1 ¶ 277.)

       In attempting to draw parallels between this case and others in which it has pursued

enforcement, the SEC ignores entirely the nature of Defendants’ offering and the public

statements made to potential future Gram purchasers — factors that fundamentally set this case

apart from others. (Def. SJ Br. 42-47; Def. 56.1 ¶¶ 91-133.)

       FinHub’s “Framework,” which was released after Defendants conducted the Private

Placement but before any launch of Grams, makes matters even worse. Framework, supra, note

15. Under any objective measure, the Framework is entirely unwieldy, encompassing no fewer

than 60 factors and sub-factors that “are not intended to be exhaustive in evaluating whether a

digital asset is an investment contract or any other type of security, and no single factor is

determinative.” Id. at III. If that were not enough, the Framework also makes clear that it “is not

a rule, regulation, or statement of the Commission, and the Commission has neither approved nor

disapproved its content.” Id. at n.1.




                                                 21
         This is a far cry from fair and intelligible notice to market participants as to whether their

conduct runs afoul of the federal securities laws.26 The Framework therefore undermines, rather

than supports, the SEC’s motion to strike.

         2.       At the time of the launch, Grams will function in the same manner as Bitcoin
                  or Ether, digital assets that the SEC considers non-securities

         Grams will not be launched unless and until the TON Blockchain is ready to launch in

Defendants’ sole discretion, at which point Grams are intended to function in the same manner as

Bitcoin and Ether. (Def. 56.1 ¶¶ 53-58, 277.) As noted above, the SEC has acknowledged that

both Bitcoin and Ether are not securities and thus applying the securities laws “would seem to

add little value.”27 The SEC has also stated that it is possible for emerging cryptocurrencies to

launch without triggering the SEC’s registration requirements, such as through a Regulation D

exemption.28

         Nevertheless, the SEC has not explained how or in what circumstances a new digital

asset platform can be built and launched in a legally compliant manner. In this action, the SEC

now contends that Grams should be subject to the federal securities laws following the launch of

the TON Blockchain despite the above comments from SEC officials and despite the undeniably

strong parallels between Grams, Bitcoin and Ether. In so doing, the SEC appears to be saying


26
   See Laura Shin, Crypto Companies and Investors Fed Up With the SEC, Forbes (May 29, 2019),
https://www.forbes.com/sites/laurashin/2019/05/29/crypto-companies-and-investors-fed-up-with-the-
sec/#74d55e7a7701; Tom Zanki, U.S. Feared as Losing Ground Amid Global Fintech Advances, Law360 (Dec. 5,
2019), https://www.law360.com/articles/1225127/us-feared-as-losing-ground-amid-global-fintech-advances (“Gary
Cohn, former chief economic adviser to President Donald Trump, said the U.S. is still the world’s dominant capital
market but is on the ‘fringe of potentially losing that position,’ pointing to rapid advances in payments technology in
Asia and the growth of digitized assets and securities abroad.”).
27
  William Hinman, Director, Digital Asset Transactions: When Howey Met Gary (Plastic) (June 14, 2018),
https://www.sec.gov/news/speech/speech-hinman-061418; accord Press Release No. 8051-19, supra note 11.
28
   Public Statement, supra note 12 (“It is possible to conduct an [Initial Coin Offering or “ICO”] without triggering
the SEC’s registration requirements. For example, just as with a Regulation D exempt offering to raise capital for
the manufacturing of a physical product, an initial coin offering that is a security can be structured so that it qualifies
for an applicable exemption from the registration requirements.”).


                                                            22
that all new cryptocurrencies are (and will be) securities, regardless of their form or the manner

in which they are launched — a result directly contrary to the standard set forth in Howey and

which does not follow any formal rulemaking subject to notice and comment from the public.

See Landreth, 471 U.S. at 691 (the Howey economic reality test was designed to determine

whether a particular instrument is an investment contract when entered into).

        3.       Defendants sought guidance from the SEC but did not receive it

        The SEC’s claim that “[a]lthough Telegram clearly had ‘the ability to clarify the meaning

of the regulation by its own inquiry’ with the SEC, it deliberately and knowingly chose not to do

so” is, unfortunately, a mischaracterization. (MTS 12 (citation omitted).) As noted above and

detailed in Defendants’ Answer and Affirmative Defenses, Defendants voluntarily engaged with

the SEC over the course of 18 months as they continued to raise funds from investors and spend

those funds on building the TON Blockchain. (Def. 56.1 ¶¶ 281-87.) Defendants met with the

SEC in person on numerous occasions, produced thousands of pages of messages and

communications with purchasers, submitted detailed legal memoranda, and engaged in regular

email and telephone discussions with the SEC. (Id. ¶¶ 284-85.) Defendants even made changes

to the TON project in an attempt to address the SEC’s very limited feedback. (Id. ¶ 286.) In

light of this record, Defendants are at a loss to understand the SEC’s comment that they

“deliberately and knowingly chose not” to seek guidance.29




29
   Adding to the regulatory confusion, another U.S. regulator came to the conclusion that Grams are currency or
money. Indeed, the United States Department of Treasury’s Financial Crimes Enforcement Network (“FinCEN”),
considers TON Issuer Inc to be a Money Services Business subject to the Bank Secrecy Act. (Def. 56.1 ¶ 94.) As a
result of this determination, TON Issuer Inc must register with FinCEN as a Money Services Business in the U.S.
(which it did on August 30, 2019). (Id. ¶ 95.) By definition, Money Services Businesses do “not include: . . . [a]
person registered with, and functionally regulated or examined by, the SEC or the CFTC . . . .” 31 C.F.R. §
1010.100(ff)(8)(ii).


                                                       23
       Throughout its brief, the SEC attempts to downplay the significance of Defendants’

request for guidance, stating that Defendants did not reach out until after they “made [their] first

sales to investors.” (MTS 5.) But irrespective of when Defendants first reached out, the SEC

does not cite any support for the proposition that the precise timing of contact can or should

negate over 18 months of voluntary cooperation, during which time the SEC was aware that

Defendants had already conducted the first round of the Private Placement and was conducting a

second round. (Answer ¶¶ 35-42.)

       These facts support Defendants’ affirmative defense and compel denial of Plaintiff’s

motion. See Exxon, 2019 WL 7370430, at *12 (despite Exxon’s failure to seek guidance, OFAC

failed to provide fair notice that Exxon’s actions were proscribed and noting that “the burden of

providing fair notice remains with the agency – not the regulated party”).

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court deny the SEC’s

motion to strike.

Dated: New York, NY
       January 21, 2020

                                                  Respectfully submitted,

                                                      /s/ Scott D. Musoff
                                                      George A. Zimmerman
                                                      Scott D. Musoff
                                                      Christopher P. Malloy
                                                      Alexander C. Drylewski
                                                      SKADDEN, ARPS, SLATE,
                                                       MEAGHER & FLOM LLP
                                                      Four Times Square
                                                      New York, New York 10036
                                                      Phone: (212) 735-3000

                                                      Attorneys for Defendants



                                                 24
